Dear Representative Faucheaux:
You have requested an expedited Attorney General's opinion concerning who has the power to remove a member of the housing authority for the Parish of St. John the Baptist. The authority and procedure for the removal of a commissioner are provided in LSA-R.S. 40:537, which, in part, states:
      A. A commissioner of a local housing authority may be removed for neglect of duty, misconduct in office, or conviction of a felony by the chief elected official of the municipality or parish appointing the commissioner, or if no chief elected official exists, then by the governing authority thereof. A commissioner of a regional or consolidated housing authority may be removed, for any of said grounds, by the governing body of the municipality or parish that originally appointedthe commissioner.
Also important to our discussion is LSA-R.S. 40:531(A), which provides for the appointment of commissioners to a local housing authority and states:
      When the governing body of any municipality or parish, as the case may be, has determined, by resolution as set forth in R.S. 40:393, that it is expedient to establish a local housing authority, the chief elected official of the municipality or parish, or if no such official exists, then the governing body itself shall appoint five persons who shall constitute the governing body of the local housing authority and shall be called commissioners.
The Parish of St. John the Baptist has an elected parish president who has historically appointed commissioners to the Housing Authority. The president has also appointed the chairman of the housing authority and designated the terms to be served by the commissioners. These facts are reiterated by a 1965 resolution of the Parish Council, a copy of which is attached for your convenience. Also in that resolution is the confirmation of these appointments by the Parish Council.
The statutes cited mandate the chief elected official for the parish as the appointing authority for the housing authority. Confirmation of the commissioners by the Parish Council does not change this designation. As the appointing authority for the parish the president is vested with the authority to remove a commissioner from the housing authority for cause pursuant to LSA-R.S. 40:537(A).
However, a procedure for review of the removal of any commissioner is established under LSA-R.S. 40:537(B), which provides:
      B. The chief elected official or the governing body, as the case may be, which seeks to remove a commissioner shall send notice of removal to such commissioner, which notice shall set forth the charges against him or her. Unless, within ten days from the receipt of such notice, such commissioner files with the clerk or secretary of the municipality's or parish's governing body a request for hearing before the governing body, the commissioner shall be deemed removed from office. . . .
If the commissioner at issue files a request for a hearing, the Parish Council must hold a hearing at least ten days from the date the hearing was requested. The commissioner may appear at the hearing at which the Parish Council must determine the validity of the removal. If the commissioner's removal is overturned, the commissioner remains in that position. LSA-R.S.40:537(B).
In conclusion, as the appointing authority for St. John the Baptist Parish Housing Authority, the parish president is seated with the power to remove commissioners to the housing authority. This removal is subject to review if requested by a removed commissioner as provided by LSA-R.S. 40:537(B).
I trust this addresses your concerns. Please contact us should you require further assistance.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: Carlos M. Finalet, III
Assistant Attorney
The following resolution was introduced by Mr. Sorapuru who moved its adoption:
Resolution approving application for Preliminary loan end low-rent public housing
WHEREAS, it is the policy of this locality to eliminate substandard and other inadequate housing, to prevent the spread of slums and blight, and to realize as soon as feasible the goal of a decent home in a suitable living environment for all of its citizens; and
WHEREAS, under the provisions of the United States Housing Act of 1937, as amended, the Public Housing Administration is authorized to provide financial assistance to local public housing agencies for undertaking and carrying out preliminary planning of low-rent housing projects that will assist in meeting this goal; and
WHEREAS, the Act provides that there shall be local determination of need for low-rent housing to meet needs not being adequately met by private enterprise and that the Public Housing Administration shall not make any contract with a public housing agency for preliminary loans for surveys and planning in respect to any low-rent housing projects unless the governing body of the locality involved has be resolution approved the application of the public housing agency for such preliminary loan; and
WHEREAS, the Housing Authority of the Parish of St. John the Baptist, Louisiana (herein called the "Local Authority") is a public housing agency and is applying to the Public Housing Administration for a preliminary loan to cover the costs of surveys and planning in connection with the development of low-rent housing;
NOW, THEREFORE, be it resolved by the Housing Authority of the Parish of St. John the Baptist, Louisiana as follows:
1. There exists in the Parish of St. John the Baptist, Louisiana a need for such low-rent: housing at rents within the means of low-income families;
2. the application of the Local Authority to the Public Housing Administration for a preliminary loan in an amount not to exceed $80,000 for surveys and planning in connection with low-rent housing projects of not to exceed approximately 400 dwelling units is hereby approved.
Mr. Barre seconded the motion to adopt the resolution as read and upon roll call the following vote was recorded:
AYE: Messre: Hymle, Sorapuru, Barre, Jacob, Madere, Clement, Troxler and LeBouf
NAY: None
Thereupon the Resolution was declared duly adopted and passed.
                               CERTIFICATE
I, Marcel Falgoust, Secretary of the Police Jury of the Parish of St. John the Baptist, Louisiana, hereby certify that I have compared the annexed extract from the minutes of the regular meeting of the Police Jury of said Parish held on the 19th day of August, 1965, with the original thereof, recorded in the official minute book, and that it is a correct transcript of such minutes and that the Resolution contained therein is a true, complete and accurate copy of the Resolution adopted at said meeting.
I further certify that at the time of the adoption of the annexed Resolution the duly elected, qualified incumbents in office were:
President: Henry Hymel
Police Jurors: Sorapuru, Barre, Jacob, Madere, Clement, Troxler and LeBouf
IN WITNESS WHEREOF, I have hereunto set my hand and the seal of the Parish of St. John the Baptist, Louisiana, this 19th day of August, 1965.
                                       /s/ Marcel O. Falgoust
Secretary
The President appointed the following Police Jury members to discuss wage adjustments for the St. John Parish Utility employees — LeBouef, Berre, Troxler and Clement.
The President announced that a public hearing will be held at the Courthouse, Edgard, La. on September 16, 1965 at 10:30 a.m. for the purpose of granting a Franchise for Garbage Collection. Anyone objecting to this grant, should make it known by being present at said meeting.
A motion was offered by Mr. Jacob, seconded by Mr. Madere and carried, redefining Lots 86B and 87B in Riverlands Heights Subdivision, Laplace, La.
Mr. Jacob offered a motion, seconded by Mr. Madere and carried, to add and delete from Acts 101 and 128 the following:
ADD: 648-29 Laplace Park             DELETE: 648-13 Vicknair Lane 648-30 Jacob Street                     48-13 Bourgeois Road 648-31 St. Martin Street                48-16 Juyta Road 648-17 Crevasse Road
NOW, THEREFORE, BE IT RESOLVED that the Police Jury of the Parish of St. John the Baptist go on record as favoring the establishment of an automobile ferry in the Parish of St. John the Baptist and requesting the St. Charles — St. John the Baptist Bridge and Perry Authority to establish and operate an automobile ferry between the east and west banks of the Mississippi River in the Parish of St. John the Baptist.
Voting For: Messers: Hymel, Sorapuru, Barre, Jacob. Madera, Troxler, Clement and LeBouef
Against: None
Absent: None,
I, Marcel O. Falgoust, Secretary of the Police Jury of St. John the Baptist Parish, do hereby certify that the forgoing is a true and correct copy of a resolution as adopted at a special meeting held on the 11th. day of October, 1965.
                                       /s/ Marcel O. Falgoust Secretary
It was moved by Mr. Jacob, seconded by Mr. Madere and carried, that the Police Jury accept the Extension as presented on plans of the St. Martin Sub-division, Laplace, La.
There being no further business, the meeting adjourned.
Marcel O. Falgoust, Secretary          Henry J. Hymal, President Laplace, Louisiana October 18, 1965
The Finance Committee met this day. There were present Messrs: Hymel, Barre, Jacob, Madere and LeBouef. Roads and Bridges Committee present were Messars: Sorapuru, Troxler and Clement.
                                       Edgard, Louisiana October 21, 1965
The Police Jury of St. John the Baptist Parish met this day in regular session. There were present Mesars: Hymel, Sorapuru, Barre, Jacob, Madere, Troxler, Clement and LeBouef.
It was moved by Mr. Madera, seconded by Mr. Troxler and carried, that the reading of the minutes of the previous meeting be dispensed with and ordered adopted as published.
The question of salary increase for the St. John Parish Utility employees was brought up for discussion. A motion was offered by Mr. Barre, seconded by Mr. Jacob and carried, that salary increases be granted to all Utility employees as recommended by the Committee, with the exception that Mr. Rodrigue, Parish Manager, receive and increase retroactive to October 1st., and the other employees receive theirs retroactive to November 1st.
It was moved by Mr. Jacob, seconded by Mr. LeBouef and carried, that the tapping fee for water customers be raised in line with neighboring parishes.
A motion was offered by Mr. Barre., seconded by Mr. Sorapuru and carried, that Mr. Sidney Webre be appointed Civil Defense Director for the West Bank. This appointment was initiated by the appearance of a delegation from the West Bank at a previous meeting. They stated that due to power and communication failure, they were unable to contact Mr. Alvin Craise, Civil Defense Director, during the recent hurricanes.
Mr. Barre stated that his intentions are to introduce a motion at the next meeting requesting the Police Jury to withdraw all funds from the Riverlands National Bank, Laplace, La.
The following resolution was offered by Mr. Troxler and seconded by Mr. Sorapuru.
       RESOLUTION APPROVING COOPERATION AGREEMENT WITH THE HOUSING AUTHORITY OF THE PARISH OF ST. JOHN THE BAPTIST
BE IT RESOLVED BY THE Police Jury of the Parish of St. John the Baptist as follows:
      1. The cooperation Agreement between the Parish of St. John the Baptist and the Housing Authority of the Parish of St. John the Baptist is hereby approved.
      2. The President of the Police Jury is hereby authorized and directed to execute the Cooperation Agreement in the name of, and the Parish Secretary is hereby directed to seal and attest the Cooperation Agreement with the seal of the Parish of St. John the Baptist.
      3. This resolution shall become effective immediately.
      3. Slum and blighted areas exist in the Parish of ST. JOHN THE BAPTIST, LOUISIANA; and
      4. There is a need for the Housing Authority of the Parish of ST. JOHN THE BAPTIST, to function
Section 2. In accordance with the foregoing finding, the Housing Authority of the Parish of ST. JOHN THE BAPTIST, LOUISIANA is authorized to transact business and exercise its powers pursuant to the `Housing Authority Law' of the State of Louisiana.
Section 3. The President of said Police Jury should be, and he hereby is directed to file the necessary certificate relative to the appointment of the commissioners and designation of the first chairman of said Housing Authority in the office of the Secretary of the Police Jury of the Parish of ST. JOHN THE BAPTIST, LOUISIANA.
Section 4. That the shortage of safe and sanitary dwellings accommodations for families of low income compels such families to occupy unsafe, insanitary and overcrowded dwelling accommodations, and causes in increase in and spread of disease and crime, thereby creating an emergency and making it necessary for the preservation of the public peace health and safety that this resolution becomes effective without delay, and therefore this resolution shall take effect and be in force immediately upon its adoption.
Section 5. Be it further resolved that the foregoing in no way pledges any funds of the Parish of ST. JOHN THE BAPTIST, LOUISIANA, for construction of the above project.
                                       /s/ Henry J. Hymel
President
ATTEST: /s/ Marcel O. Falgoust                 DATE: August 19, 1965 SECRETARY
The motion to adopt said resolution was seconded by Mr. Sorapuru, and upon roll call the following vote was recorded:
AYE: Messrs: Hymel, Sorapuru, Barre, Jacob, Madere, Clamant, Troxler and LeBouef
NAY: None
Thereupon the resolution was declared duly adopted and passed.
The President of the Police Jury of the Parish of St. John the Baptist, Louisiana, being present at the meeting was thereup notified of the adoption of said resolution.
The following resolution was introduced by Mr. Hymel who moved its adoption:
           RESOLUTION CONFIRMING APPOINTMENT OF COMMISSIONERS
WHEREAS, the President of the Police Jury of the Parish of St. John the Baptist, Louisiana, has appointed five individuals to serve as Commissioners of the Housing Authority of the Parish of St. John the Baptist, Louisiana, said individuals to serve for terms as designated by the said President, and the President has also appointed a Chairman of the Housing Authority; and,
WHEREAS, the Police Jury of the Parish of St. John the Baptist, Louisiana, has been appraised of the appointments and concurs therein;
NOW, THEREFORE, BE it resolved by the Police Jury of Parish of St. John the Baptist, Louisiana, that the appointment by the President of the Police Jury of the following named persons to serve as Commissioners of the Housing Authority of the Parish of St. John the Baptist, Louisiana, for terms as set opposite their names is hereby confirmed, said commissioners to serve for the terms as indicated from the 19th day of August, 1965.
Harry Roussell — 1 year          Thomas Rome — 4 years Charles Brou — 2 years           Warren Montz — 5 years LeRoy St. Pierre — 3 years
BE IT FURTHER RESOLVED, that the appointment of warren Montz to serve as the first Chairman of the Housing Authority of the Parish of St. John the Baptist, Louisiana is hereby confirmed.
/s/ Marcel O. Falgoust                 /s/ Henry J. Hymel
Secretary                              President
The motion to adopt said resolution was seconded by Mr. Madere, and upon roll call the following vote was recorded:
AYE: Messrs: Hymel, Sorapuru, Barre, Jacob, Madere, Clement, Troxier and LeBouef
NAY: None
Thereupon the resolution was declared duly adopted and passed.